DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 08/10/2021.  No Claims have been canceled. Claims 1, 13 and 21 have been amended.  No new claims have been added.  Therefore, claims 1-21 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Argument
Claim Rejections - 35 USC § 102
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
With respect to the term “transaction protocol”, in light of the specification the examiner is determining the limitation to be protocols/formats according to different card schemes.  For example mastercard cards would have a different payment protocol than visa cards or other discovery cards for example (see page 7).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) determine whether a verification mechanism is on a device – common business practice, (2) selecting a transaction protocol (3) transacting with selected protocol.  The claimed limitations “determining” and “selecting” which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a transaction device” and the transaction itself. For example, but for the “by a transaction device” language, the claim encompasses a user mentally observing/determining whether a See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction process.  Such concepts can be found in the abstract category of sales activities and risk mitigation a fundamental economic practice.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) determine whether a verification mechanism is on a device- directed toward risk mitigation, (2) selecting a transaction protocol-common business practice (3) transacting with selected protocol – common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  The claim recites “by a transaction device” to perform the recited steps at a high level of generality and merely automates the “determining”, “selecting” and “transaction” steps.  Therefore, the “transaction device” therefore is acting as a generic computer element to perform the abstract idea.  The “transaction device” is claimed generically and operating in its ordinary compacity and  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).    
When considered as a combination of parts, the combination of Limitations 1 and 2 are directed toward the precluding process to a transaction for verification and selection of a transaction protocol – a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses the “transaction device” adapted to transact (see page 1 lines 25-27), and discloses the transaction device as the environment to perform a contactless transaction (see page 2 lines 1-3).  The specification is silent with respect to specific architecture or a particular technical process that goes beyond merely applying the abstract idea.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-12 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward a mechanism for verification, determining a biometric sensor and performing a verification- mitigation of risk.  Dependent claim 3 is directed toward determining a verification, transmitting verification, receiving verification result- directed toward risk mitigation.  Dependent claim 4 is directed toward receiving application identifier and determining transaction device compatible- a common business practice.  Dependent claim 5 is directed toward biometric device- common use of technology in business practice.  Dependent claim 6 is directed toward fingerprint reader - common use of technology in business practice.  Dependent claim 7 is directed toward performing transactions under EMV protocols- common use of technology in business practice.   Dependent claim 8 is directed toward consumer device customer verification method- common use of technology in business practice.  Dependent claim 9 is directed toward protocol suitable for mobile telephone payment device - common use of technology in business practice.  Dependent claim 10 is directed toward protocol suitable for contactless payment card- common use of technology in business practice.  Dependent claim 11 is directed toward transaction device a wearable payment device- common use of technology in business practice.  Dependent claim 12 is directed toward wearable transaction technology- common use of technology in business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, 
In reference to Claims 13-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a transaction device, as in independent Claim 13 and the dependent claims. Such devices fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Device claim 13 functions corresponds to method claim 1.  Therefore, claim 13 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Device claim 13 functions corresponds to method claim 1.  Therefore, claim 13 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a transaction device comprising a memory storing verification mechanism and processor–is purely functional and generic. Nearly 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-20 these dependent claim have also been reviewed with the same analysis as independent claim 13..  Dependent claim 14 is directed toward a mechanism for verification, determining a biometric sensor and performing a verification- mitigation of risk.  Dependent claim 15 is directed toward wireless 
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include computer readable medium, as in independent Claim 20. Such mediums fall under the statutory category of "manufacture."   However, the computer readable medium claimed is so broad as to encompass transitory or non-transitory medium.  Accordingly the claimed subject matter falls within a statutory category as well as subject matter that when considered as a whole is not statutory the thus fails the first Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007), Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017))., 
STEP 2A Prong 1. Medium claim 20 instructions corresponds to method claim 1.  Therefore, claim 20 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Device claim 20 instructions corresponds to method claim 1.  Therefore, claim 20 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer readable medium comprising instructions executable by a processor to cause a device to perform the instruction–is purely functional and generic. Nearly every computer elements for implementing a functional process will include a “instructions” executable by processor capable of performing the basic computer functions -of “determine”, “select” and “transacting”  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the transaction process to a particular technological environment, that is, implementation via computers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No. 2022/0019995 A1 by NGO et al (NGO).
In reference to Claim 1:
NGO teaches:
(Currently Amended) A method of performing a transaction with a terminal of a
transaction system ((NGO) in at least para 0008, para 0028), the method comprising:
determining by a transaction device, whether or not the transaction device has onboard a user verification mechanism supported by the transaction device that provides user verification onboard at the transaction device ((NGO) in at least para 0082, para 0111, para 0115 wherein the prior art teaches transaction terminal determine an indication of CDCVM; para 0218, para 0251, para 0260, para 0303-0304);
selecting, by the transaction device, based on determining whether or not the transaction device has onboard the user verification mechanism supported by the transaction device, a transaction protocol from among a plurality of transaction protocols comprising a first transaction protocol that uses a first user verification mechanism and a second transaction protocol that uses a second user verification mechanism ((NGO) in at least para 0251, para 0271, para 0274, para 0286-0287, para 0300, para 0305); and
transacting, by the transaction device, with the terminal based on the selected transaction protocol ((NGO) in at least para 0305-0308).
In reference to Claim 2:
NGO teaches:
(Previously Presented} The method of claim 1 (see rejection of claim 1 above), 
wherein the user verification mechanism comprises a mechanism that uses a customer device for user verification and the first transaction protocol is associated 
determining that the transaction device includes an onboard biometric sensor such that the transaction device is equipped to act as the customer device to perform the user verification ((NGO) in at least para 0076-0077, para 0114); and 
wherein transacting with the terminal comprises performing the user verification via the onboard biometric sensor and providing a result of the user verification to the terminal ((NGO) in at least para 0076-0077, para 0114).
In reference to Claim 3:
NGO teaches:
 (Previously Presented} The method of claim 1 (see rejection of claim 1 above), 
wherein the user verification mechanism comprises a mechanism that uses a customer device for user verification and the first transaction protocol is associated with verifying users via their respective customer devices ((NGO) in at least para 0076, para 0114, para 0115 wherein the prior art teaches transaction terminal determine an indication of CDCVM; para 0218, para 0251, para 0260, para 0303-0304) the method further comprising:
determining that a mobile device other than the transaction device is to perform the user verification ((NGO) in at least para 0032, para 0037 wherein the prior art teaches a plurality of access devices, para 0076-0077, para 0115 wherein the prior art teaches transaction terminal determine an indication of CDCVM; para 0146):
transmitting, to the mobile device, a request to perform the user verification via a biometric sensor of the mobile device ((NGO) in at least para 0069, para 0076-0077):
receiving, from the mobile device, a result of the user verification that indicates whether or not a user has been verified at the mobile device ((NGO) in at least para 0077, para 0146-0147); and
wherein transacting with the terminal comprises transmitting the result of the user verification to the terminal ((NGO) in at least para 0076-0077, para 0147-0148), .
In reference to Claim 4:
NGO teaches:
(Previously Presented} The method of claim 1 (see rejection of claim 1 above), 
wherein the user verification mechanism comprises a mechanism that does not use a customer device for user verification and the second transaction protocol is associated with a contactless payment protocol ((NGO) in at least para 0072-0073, para 0101, , and wherein transacting with the terminal comprises: 
receiving, from the terminal, an application identifier indicating compatibility with the contactless payment protocol ((NGO) in at least para 0042, para 0106, para 0134, para 0137); and 
determining, based on the application identifier, that the transaction device is compatible with the terminal for transacting via the contactless payment protocol ((NGO) in at least para 0042, para 0134, para 0140, para 0164)
In reference to Claim 5:
NGO teaches:

wherein the user verification mechanism is a biometric mechanism.((NGO) in at least para 0076-0077, para 0114)
In reference to Claim 6:
NGO teaches:
(Original) The method of claim 5 (see rejection of claim 5 above),
wherein the biometric mechanism is a fingerprint reader ((NGO) in at least para 0032, para 0037, para 0076-0077).
In reference to Claim 7:
NGO teaches:
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the transacting is performed under EMV [chip cards]contactless protocols ((NGO) in at least para 0003,  para 0032, para 0037).
In reference to Claim 8:
NGO teaches:
(Original) The method of claim 7 (see rejection of claim 7 above), 
wherein the user verification mechanism is a Consumer Device Customer Verification Method ((NGO) in at least para 0082, para 0111, para 0115, para 0217)
In reference to Claim 9:
NGO teaches:
(Previously Presented) The method of claim 8 (see rejection of claim 8 above), 
wherein the transaction protocol comprises a protocol that is suitable for a mobile telephone payment device when a Consumer Device Customer Verification Method is present.((NGO) in at least para 0217-0218, para 0251), 
In reference to Claim 10:
NGO teaches:
(Previously Presented) The method of claim 8 (see rejection of claim 8 above), 
wherein the transaction protocol comprises a protocol that is suitable for a mobile telephone payment device when a Consumer Device Customer Verification Method is not present. .((NGO) in at least para 0217-0218, para 0251 wherein the prior art teaches CDCVM not required),
In reference to Claim 11:
NGO teaches:
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the transaction device is a wearable payment device. ((NGO) in at least para 0032)
In reference to Claim 12:
NGO teaches:
(Original) The method of claim 11 (rejection of claim 11 above), 
wherein the transaction device comprises one of a ring, a band, a strap or a pendant. (NGO) in at least para 0032, para 0117)
In reference to Claim 13:
NGO teaches:

Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 14:
NGO teaches:
(Previously Presented} The transaction device of claim 13 (see rejection of claim 13 above),
wherein the transaction device includes the user verification mechanism. ((NGO) in at least para 0076-0077, para 0114)
In reference to Claim 15:
NGO teaches:
(Original) The transaction device of claim 13 (see rejection of claim 13 above), 
wherein the user verification mechanism is provided at a second device in wireless communication with the transaction device. (NGO) in at least para 0037, para 0049, para 0084, para 0110-0111 )
In reference to Claim 16:
NGO teaches:
(Original) The transaction device of claim 13 (see rejection of claim 13 above), 
wherein the user verification mechanism is a biometric mechanism ((NGO) in at least para 0076-0077, para 0114)
In reference to Claim 17:
NGO teaches:
(Original) The transaction device of clam 16 (see rejection of claim 16 above), 
wherein the biometric mechanism is a fingerprint reader. ((NGO) in at least para 0032, para 0037, para 0076-0077).
In reference to Claim 18:
 NGO teaches:
(Previously Presented} The transaction device of claim 13 (see rejection of claim 13 above) 
wherein the transaction with the terminal is performed under EMV [chip cards’ contactless protocols. ((NGO) in at least para 0003,  para 0032, para 0037).
In reference to Claim 19:
 NGO teaches:
Device claim 19 corresponds to method claim 11.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 11
In reference to Claim 20:
 NGO teaches:
Device claim 20 corresponds to method claim 12.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 20
In reference to Claim 21:
 NGO teaches:

Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 3364363 A1 by Smets et al is cited for teaching processes and systems for authentication of contactless cards; US Pub No. 2019/0354980 A1 by Li et al is cited for teaching verification methods for transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697